[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Plaintiff Charles Schwefel seeks compensation from defendant Clement S. Esposito for personal injuries sustained in an automobile accident. For the reasons state below, the plaintiff is awarded $18,130.00.
On April 20, 1999, at approximately 3:00 p.m., the plaintiff was driving on Townsend Avenue in New Haven. He stopped at a stop sign and was struck from behind by a van that was being driven by the defendant. The defendant, having realized that he was going to strike the car in front of him, swerved onto the sidewalk in an effort to avoid the collision, knocked down the stop sign, and struck the left bumper of the plaintiffs car. The collision was a proximate cause of the negligence of the defendant in that he failed to keep a proper lookout, failed to keep the van under proper control, and failed to conform his conduct to the requirements of General Statutes § 14-240 (Vehicles to be driven reasonable distance apart). As a result of the collision, the plaintiff sustained injuries to his neck and low back.
The plaintiff is a self-employed broker of insurance and investments. After the accident, the plaintiff completed his sales calls for the day. The next day, he felt pain in his neck and low back. On April 26, 1999, the plaintiff was examined by Donald S. Dworkin, M.D., who gave the plaintiff an anti-inflammatory drug and prescribed physical therapy. The plaintiffs last visit with Dr. Dworkin for the purpose of treatment was on September 23, 1999. Today, the plaintiff has difficulty turning his head due to discomfort in his neck and, sometimes, the low back. He also loses sleep as a result of this condition. He can no longer lift heavy objects, shovel snow, or rake leaves.
Dr. Dworkin describes the plaintiff as being overweight and not athletic. The doctor's final diagnosis was chronic cervical spine musculoligamentous sprain with some cervical radiculitis and chronic lumbosacral spine sprain with some sciata. Dr. Dworkin described the plaintiffs disabilities as being a six to seven percent permanent partial disability of the neck and low back. Dr. Dworkin charged $3,130.00 for the medical services that he rendered the plaintiff
The plaintiff is forty-six years old. Persons in his age group have an average life expectancy of twenty-nine and one-half years.
Besides compensation for pain, suffering, and medical bills, the plaintiff seeks compensation for loss of earning capacity. He claims that CT Page 14565 his income was diminished as a result of the injuries that he suffered from the collision. He is a self-employed salesperson who has flexible work hours. He visits approximately fifteen to twenty people a week. He claims, among other things, that he has had difficulty selling due to sleep deprivation caused by the accident. His gross sales as shown on his federal income tax returns were $47,928.00 for 1997, $25,956.00 for 1998, $26,363.00 for 1999, and $16,143.00 for 2000. While his income is less now than in 1998, the court finds that the plaintiff has failed to prove a sufficient nexus between the collision and his lower earnings. To award damages on this claim would require the court to speculate on both causation and damages.
The plaintiff is awarded $3,130.00 in economic damages (medical bills) and $15,000.00 in non-economic damages for a total award of $18,130.00. Judgment shall enter in favor of the plaintiff for $18,130.00 plus costs.
THIM, J.